 



EXHIBIT 10.4(A)
YAHOO! INC.
1996 DIRECTORS’ STOCK PLAN
(AS AMENDED AND RESTATED NOVEMBER 26, 2007)
1. Purposes of the Plan. The purposes of this 1996 Directors’ Stock Plan are to
attract and retain the best available personnel for service as Directors of the
Company, to provide additional incentive to the Outside Directors of the Company
to serve as Directors, and to encourage their continued service on the Board.
This version of the Plan is effective on and after the Effective Date, and
awards granted on or after the Effective Date shall be made under this version
of the Plan and not under the Plan as previously in effect. For the terms and
conditions of the Plan applicable to Awards granted under the Plan before the
Effective Date, refer to the version of the Plan in effect as of the date such
Award was granted.

2.   Definitions. As used herein, the following definitions shall apply:      
“Applicable Laws” means any legal requirements of all state and federal laws,
including without limitation securities laws and the Code, relating to the
administration of stock incentive plans such as the Plan.       “Award” means an
award of Options or Restricted Stock Units (each as defined below).      
“Board” shall mean the Board of Directors of the Company.       “Code” shall
mean the Internal Revenue Code of 1986, as amended.       “Common Stock” shall
mean the Common Stock of the Company.       “Company” shall mean Yahoo! Inc., a
Delaware corporation.       “Continuous Status as a Director” shall mean the
absence of any interruption or termination of service as a Director.      
“Director” shall mean a member of the Board.       “Director Fees” shall mean
the amount of all compensation payable to a Director for services as a member of
the Board (including service on any Board committee) that, but for any election
made by such Director to receive such compensation in the form of an Award under
Section 11 of the Plan, would have been payable in cash to such Director.      
“Effective Date” shall mean November 26, 2007.       “Employee” shall mean any
person, including officers and directors, employed by the Company or any Parent
or Subsidiary of the Company. The payment of a director’s fee by the Company
shall not be sufficient in and of itself to constitute “employment” by the
Company.       “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

1



--------------------------------------------------------------------------------



 



    “Fair Market Value” means, as of any date, the fair market value of Common
Stock determined as follows:

  (i)   If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market
and Nasdaq Global Select Market, its Fair Market Value shall be the closing
sales price for such stock as quoted on such exchange or system on the date of
determination (if for a given day no sales were reported, the closing bid on
that day shall be used), as such price is reported in The Wall Street Journal or
such other source as the Board deems reliable;     (ii)   If the Common Stock is
listed on the Nasdaq Stock Market (but not on the Nasdaq Global Market or Nasdaq
Global Select Market thereof) or regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean between the bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or     (iii)   In the absence of an established market
for the Common Stock, the Fair Market Value thereof shall be determined in good
faith by the Board.

    “Option” shall mean a stock option granted pursuant to the Plan. All Options
shall be nonstatutory stock options (i.e., options that are not intended to
qualify as incentive stock options under Section 422 of the Code).      
“Outside Director” shall mean a Director who is not an Employee.       “Parent”
shall mean a “parent corporation,” whether now or hereafter existing, as defined
in Section 424(e) of the Code.       “Participant” shall mean an Outside
Director who receives an Award.       “Plan” shall mean this 1996 Directors’
Stock Plan (formerly known as the “1996 Directors’ Stock Option Plan”).      
“Restricted Stock Unit” shall mean the right to receive one Share, subject to
the terms and conditions hereof.       “Share” shall mean a share of the Common
Stock, as adjusted in accordance with Section 13 of the Plan.       “Stock
Exchange” shall mean any stock exchange or consolidated stock price reporting
system on which prices for the Common Stock are quoted at any given time.      
“Subsidiary” shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

2



--------------------------------------------------------------------------------



 



3.   Stock Subject to the Plan.

  (a)   Share Limits. Subject to the provisions of Section 13 of the Plan, the
maximum aggregate number of Shares which may be issued under the Plan (including
Shares issued before the Effective Date) is 8,800,000 Shares (the “Pool”) of
Common Stock. The Shares may be authorized, but unissued, or reacquired Common
Stock. Shares issued in payment of any Restricted Stock Units granted under the
Plan shall be counted against the Pool as 1.75 shares for every one Share
actually issued in payment of such Restricted Stock Units. (For example, if 100
Shares were issued in payment of Restricted Stock Units granted under the Plan,
175 Shares shall be charged against the Pool in connection with that payment.)  
  (b)   Reissue of Shares. Shares that are subject to or underlie Awards which
expire or for any reason are cancelled or terminated, are forfeited, fail to
vest, or for any other reason are not paid or delivered under the Plan shall
again be available for subsequent Awards under the Plan. If Shares which were
acquired upon exercise or payment of an Award are subsequently repurchased by
the Company, such Shares shall not in any event be returned to the Plan and
shall not become available for future grant under the Plan.

4.   Administration of and Grants of Awards Under the Plan.

  (a)   Administrator. Except as otherwise required herein, the Plan shall be
administered by the Board.     (b)   Procedure for Grants. All grants of Awards
hereunder shall be automatic and nondiscretionary and shall be made strictly in
accordance with the following provisions:

  (i)   Subject to the Board’s amendment authority pursuant to Section 15(a), no
person shall have any discretion to select which Outside Directors shall be
granted Awards or to determine the number of Shares to be covered by Awards
granted to Outside Directors.     (ii)   Each Outside Director who first becomes
an Outside Director at any time on or after the Effective Date shall be
automatically granted (A) an Option to purchase 30,000 Shares and (B) an Award
of 10,000 Restricted Stock Units, on the date on which such person first becomes
an Outside Director, whether through election by the stockholders of the Company
or appointment by the Board to fill a vacancy.     (iii)   Each Outside Director
shall be automatically granted (A) an Option to purchase 15,000 Shares and
(B) an Award of 5,000 Restricted Stock Units, on the date of each Annual Meeting
of the Company’s Stockholders which occurs on or after the Effective Date and
immediately following which such Outside Director is serving on the Board,
provided that, on such date, he or she shall have served on the Board for at
least six (6) months prior to

3



--------------------------------------------------------------------------------



 



      the date of such Annual Meeting. In the event that an Outside Director has
not served on the Board for at least six months prior to the date of such Annual
Meeting, the Outside Director’s Option and Restricted Stock Unit Award granted
on the date of such Annual Meeting shall be prorated by multiplying (x) the
number of Shares covered by the Option or the number of Restricted Stock Units
covered by the Restricted Stock Unit Award, as applicable, which such Outside
Director would otherwise be granted, by (y) a fraction, the numerator of which
shall be the number of days on which such Outside Director served as a member of
the Board during the six-month period immediately preceding the date of the
Annual Meeting, and the denominator of which shall be the total number of days
in such six-month period.     (iv)   Notwithstanding the provisions of
subsections (ii) and (iii) hereof, in the event that the automatic grant of one
or more Awards on any given date pursuant to such subsections would cause the
number of Shares subject to outstanding Awards plus the number of Shares
previously delivered in respect of Awards granted under the Plan to exceed the
Pool, then the number of Shares to be subject to any Award granted on such date
shall be determined by multiplying (A) the total number of Shares remaining
available under the Plan before giving effect to any Award grants on such date,
by (B) a fraction, the numerator of which shall be the number of shares that
would otherwise be subject to such Award pursuant to subsection (ii) or
(iii) hereof, as applicable, and the denominator of which shall be the number of
shares that would otherwise be subject to all Awards automatically granted on
such date pursuant to subsections (ii) and (iii) hereof. Any further automatic
grants shall then be deferred until such time, if any, as additional Shares
become available for grant under the Plan through action of the stockholders to
increase the number of Shares which may be issued under the Plan or through
cancellation or expiration of Awards previously granted hereunder.     (v)   The
terms of each Option and Restricted Stock Unit Award granted under subsection
(ii) or subsection (iii) hereof shall be as follows:

  (1)   Any Option granted under such provisions shall be exercisable only while
the Outside Director remains a Director of the Company, except as set forth in
Section 9 hereof.     (2)   The exercise price per Share of any Option granted
under such provisions shall be 100% of the Fair Market Value per Share on the
date of grant of the Option.     (3)   Any Option granted under such provisions
shall become exercisable in installments as to one-fourth of the Shares subject
to the Option at the end of each three-month period following the

4



--------------------------------------------------------------------------------



 



      date of grant of the Option, such that the Option will be fully vested on
the first anniversary of the date of grant of the Option.     (4)   Any
Restricted Stock Unit Award granted under such provisions shall become
non-forfeitable in installments as to one-fourth of the Restricted Stock Units
subject to the Award at the end of each three-month period following the date of
grant of the Award, such that the Award will be fully vested on the first
anniversary of the date of grant of the Award, and shall be paid in accordance
with Section 10 of the Plan.

  (c)   Powers of the Board. Subject to the provisions and restrictions of the
Plan, the Board shall have the authority, in its discretion: (i) to determine,
upon review of relevant information and in accordance with the provisions
hereof, the Fair Market Value of the Common Stock; (ii) to determine the
exercise price per share of Options to be granted, which exercise price shall be
determined in accordance with Section 8(a) of the Plan; (iii) to interpret the
Plan; (iv) to prescribe, amend and rescind rules and regulations relating to the
Plan; (v) to authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Award previously granted
hereunder; and (vi) to make all other determinations deemed necessary or
advisable for the administration of the Plan. The Board has discretion to
accelerate the vesting of any or all Awards granted under the Plan in such
circumstances as it, in its discretion, deems appropriate.     (d)   Effect of
Board’s Decision. All decisions, determinations and interpretations of the Board
shall be final and binding on all Participants and any other holders of any
Awards granted under the Plan.     (e)   Suspension or Termination of Award. If
the Board reasonably believes that a Participant has committed an act of
misconduct, the Board may suspend the Participant’s right to exercise any Option
or otherwise receive any Shares or other payment in respect of any Award granted
to such Participant pending a determination by the Board. If the Board
(excluding the Participant accused of such misconduct) determines a Participant
has committed an act of embezzlement, fraud, dishonesty, nonpayment of an
obligation owed to the Company, breach of fiduciary duty or deliberate disregard
of the Company rules resulting in loss, damage or injury to the Company, or if a
Participant makes an unauthorized disclosure of any Company trade secret or
confidential information, engages in any conduct constituting unfair
competition, induces any Company customer to breach a contract with the Company
or induces any principal for whom the Company acts as agent to terminate such
agency relationship, neither the Participant nor his or her estate shall be
entitled to exercise or receive payment of any Award whatsoever. In making such
determination, the Board shall act fairly and shall give the Participant an
opportunity to appear and present evidence on the Participant’s behalf at a
hearing before the Board or a committee of the Board.

5



--------------------------------------------------------------------------------



 



5.   Eligibility. Awards may be granted only to Outside Directors. Except as
provided in Section 11, all Awards shall be automatically granted in accordance
with the terms set forth in Section 4(b) hereof. An Outside Director who has
been granted an Award may, if he or she is otherwise eligible, be granted an
additional Award or Awards in accordance with such provisions. The Plan shall
not confer upon any Outside Director any right with respect to continuation of
service as a Director or nomination to serve as a Director, nor shall it
interfere in any way with any rights which the Director or the Company may have
to terminate his or her directorship at any time.   6.   Term of Plan. The Plan
shall continue in effect until April 1, 2015 unless sooner terminated under
Section 15 of the Plan.   7.   Term of Options. The term of each Option shall be
seven (7) years from the date of grant thereof.   8.   Option Exercise Price and
Consideration.

  (a)   Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be 100% of the Fair Market Value per
Share on the date of grant of the Option.     (b)   Form of Consideration. The
consideration to be paid for the Shares to be issued upon exercise of an Option
shall consist entirely of cash, check, other Shares of Common Stock having a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Option shall be exercised (which, if acquired
from the Company, shall have been held for at least six months), delivery of a
properly executed notice of exercise together with irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay the exercise price, or any combination of such methods of
payment and/or any other consideration or method of payment as shall be
permitted under applicable corporate law.

9.   Exercise of Option.

  (a)   Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable at such times as are set forth in Section 4(b)
hereof. An Option may not be exercised for a fraction of a Share. An Option
shall be deemed to be exercised when written notice of such exercise has been
given to the Company (or such other administrative exercise procedures as the
Board may implement from time to time have been completed) by the person
entitled to exercise the Option and full payment for the Shares with respect to
which the Option is exercised has been received by the Company. Full payment may
consist of any consideration and method of payment allowable under Section 8(b)
hereof. Until such Shares are actually issued to and held of record by the
Participant, the Participant shall have no right to vote or receive dividends or
any other rights as a stockholder with respect to such Shares, notwithstanding
the exercise of the Option. The Company shall issue (or cause to be issued) such
Shares as soon as

6



--------------------------------------------------------------------------------



 



      practicable after exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date such
Shares are issued, except as provided in Section 13. Exercise of an Option in
any manner shall result in a decrease in the number of Shares which thereafter
may be available, both for purposes of the Plan and for sale under the Option,
by the number of Shares as to which the Option is exercised.     (b)  
Termination of Status as a Director. If an Outside Director ceases to serve as a
Director for any reason, he or she may, but only within one (1) year after the
date he or she ceases to be a Director of the Company, exercise his or her
Option to the extent that he or she was entitled to exercise it at the date of
such termination. Notwithstanding the foregoing, in no event may the Option be
exercised after its term set forth in Section 7 has expired. To the extent that
such Outside Director was not entitled to exercise an Option at the date of such
termination, or does not exercise such Option (which he or she was entitled to
exercise) within the time specified herein, the Option shall terminate.

10.   Restricted Stock Units.

  (a)   Lapse of Restrictions; Termination of Service. Subject to this
Section 10(a), any Award of Restricted Stock Units granted hereunder shall
become non-forfeitable at such times as are set forth in Section 4(b)(v)(4)
hereof. In the event of the termination of a Participant’s Continuous Service as
a Director for any reason, any Restricted Stock Units held by such Participant
as to which the restrictions in accordance with Section 4(b)(v)(4) hereof have
not lapsed prior to the termination of the Participant’s Continuous Service as a
Director shall be automatically forfeited by the Participant as of the date of
such termination. Neither the Participant nor any of the Participant’s
successors, heirs, assigns or personal representatives shall have any rights or
interests in any Restricted Stock Units that are so forfeited.     (b)   No
Rights as a Stockholder. Restricted Stock Units are bookkeeping entries only. A
Participant who is awarded Restricted Stock Units shall possess no incidents of
ownership with respect to such Restricted Stock Units, except as expressly
provided in this Section 10(c) with respect to dividend equivalent rights.    
(c)   Dividend Equivalent Rights. As of any date that the Company pays an
ordinary cash dividend on its Common Stock, each Participant shall automatically
be granted under the Plan a number of additional Restricted Stock Units equal to
(i) the per share cash dividend paid by the Company on its Common Stock on such
date, multiplied by (ii) the number of outstanding and unpaid Restricted Stock
Units (whether or not non-forfeitable) held by such Participant under the Plan
as of the related dividend payment record date, divided by (iii) the Fair Market
Value of a share of Common Stock on the date of payment of such dividend. Any
Restricted Stock Units granted pursuant to the foregoing provisions of this
Section 10(c) shall be subject to the same vesting, payment (including, without
limitation, any election by the Participant to defer payment pursuant to
Section 10(e)) and other terms,

7



--------------------------------------------------------------------------------



 



      conditions and restrictions as the original Restricted Stock Units to
which they relate.     (d)   Timing and Manner of Payment of Restricted Stock
Units. Subject to Sections 10(e) and 13(b) hereof, with respect to any
Restricted Stock Units granted to a Participant that become non-forfeitable
pursuant to the terms hereof, such Restricted Stock Units shall be paid on or as
soon as practicable after (and in all events within two and one-half months
after) the earlier of (i) the date such Participant’s Continuous Service as a
Director terminates, or (ii) the third anniversary of the date such Restricted
Stock Units are granted (the “Payment Date”), such payment to be made by the
Company delivering to the Participant a number of Shares equal to the number of
the Restricted Stock Units being paid on the Payment Date. The Company shall
issue the Shares either (i) in certificate form or (ii) in book entry form,
registered in the name of the Participant. Delivery of any certificates will be
made to the Participant’s last address reflected on the books of the Company
unless the Company is otherwise instructed in writing. Neither the Participant
nor any of the Participant’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Restricted
Stock Units that are so paid.     (e)   Deferral of Payment of Restricted Stock
Units. Notwithstanding the first sentence of Section 10(d), a Participant
granted an Award of Restricted Stock Units may elect, on a form and in a manner
prescribed by the Company, that such Restricted Stock Units shall be paid on or
as soon as practicable after any date elected by the Participant that is at
least five (5) years after the original Payment Date; provided, however, that
such election must be irrevocable and shall be effective only if such election
is made at least twelve (12) months before the original Payment Date would have
otherwise occurred. In the event of any such election, the new payment date
timely elected by the Participant shall be the new “Payment Date” with respect
to the Restricted Stock Units covered by the election.

11.   Awards in Lieu of Cash Payment of Fees. Prior to the December 31 that
precedes the calendar year during which any Director Fees are earned by an
Outside Director (or such earlier date as may be prescribed by the Company), the
Outside Director may elect, on a form and in a manner prescribed by the Company,
to exchange the right to receive payment of such Director Fees in cash for the
grant of an Award under the Plan pursuant to either Section 11(a) or 11(b)
below.

  (a)   Stock Option. The Outside Director may elect to be granted an Option
with respect to the number of Shares determined by dividing (i) three (3) times
the amount of the Director Fees being exchanged for the Option, by (ii) the Fair
Market Value of a Share as of the date of such exchange. The Option shall be
granted on the last day of the calendar quarter for which the applicable
Director Fees would have otherwise been paid (or such other date as the Board
may determine appropriate) and shall be exercisable immediately upon the date of
grant. Except as expressly provided herein, any Option granted pursuant to this

8



--------------------------------------------------------------------------------



 



      Section 11(a) shall be subject to all of the provisions of the Plan
applicable to Options granted under the Plan.     (b)   Restricted Stock Unit
Award. The Outside Director may elect to be granted an Award of Restricted Stock
Units. The number of Restricted Stock Units to be covered by such Award shall be
determined by dividing (i) the amount of the Director Fees being exchanged for
the Award, by (ii) the Fair Market Value of a Share as of the date of such
exchange. The Restricted Stock Units shall be granted on the last day of the
calendar quarter for which the applicable Director Fees would have otherwise
been paid (or such other date as the Board may determine appropriate). Such
Restricted Stock Units shall be fully non-forfeitable as of the date of grant.
Except as expressly provided herein, any Restricted Stock Units granted pursuant
to this Section 11(b) shall be subject to all of the provisions of the Plan
applicable to Awards of Restricted Stock Units granted under the Plan.

12.   Nontransferability of Awards. Awards granted under the Plan may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution or pursuant to a
qualified domestic relations order (as defined by the Code or the rules
thereunder). The designation of a beneficiary by a Participant does not
constitute a transfer. An Option may be exercised during the lifetime of a
Participant only by the Participant or a transferee permitted by this
Section 12.   13.   Adjustments upon Changes in Capitalization; Corporate
Transactions.

  (a)   Adjustments. Subject to any required action by the stockholders of the
Company, the number of shares of Common Stock covered by each outstanding Award,
and the number of shares of Common Stock which have been authorized for issuance
under the Plan but as to which no Awards have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Award, as well
as the price per share of Common Stock covered by each outstanding Option, shall
be proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to any
Award.     (b)   Corporate Transactions. In the event of (i) a dissolution or
liquidation of the Company, (ii) a sale of all or substantially all of the
Company’s assets, (iii) a merger or consolidation in which the Company is not
the surviving corporation,

9



--------------------------------------------------------------------------------



 



      or (iv) any other capital reorganization in which more than fifty percent
(50%) of the shares of the Company entitled to vote are exchanged (a “Corporate
Transaction”), at the time of adoption of the plan for such Corporate
Transaction, the Company shall:

  •   in the case of outstanding Options, provide for either a reasonable time
thereafter within which to exercise the Option, including Shares as to which the
Option would not be otherwise exercisable, prior to the effectiveness of such
Corporate Transaction, at the end of which time the Option shall terminate, or
the right to exercise the Option, including Shares as to which the Option would
not be otherwise exercisable (or receive a substitute option with comparable
terms), as to an equivalent number of shares of stock of the corporation
succeeding the Company or acquiring its business by reason of such Corporate
Transaction; and     •   in the case of outstanding Restricted Stock Units,
provide that, immediately prior to the effectiveness of such Corporate
Transaction, all such Restricted Stock Units (A) to the extent that such
Restricted Stock Units are not then non-forfeitable, shall become
non-forfeitable, and (B) shall be paid in an equivalent number of Shares;
provided, however, that payment shall be made in respect of a Corporate
Transaction pursuant to the foregoing clause (B) only if such Corporate
Transaction constitutes a “change in the ownership or effective control” of the
Company or a “change in the ownership of a substantial portion of the assets” of
the Company within the meaning of Section 409A(a)(2)(A)(v) of the Code; and
provided further, that in the event the foregoing proviso is not satisfied,
payment shall be made at the time otherwise provided herein.

14.   Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date determined in accordance with Section 4(b) or Section 11
hereof, as applicable. Notice of the determination shall be given to each
Outside Director to whom an Award is so granted within a reasonable time after
the date of such grant.   15.   Amendment and Termination of the Plan.

  (a)   Amendment and Termination. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if such approval is necessary to
comply with any tax, securities or regulatory law or requirement or any
applicable Stock Exchange requirement with which the Board intends the Plan to
comply or if such amendment constitutes a “material amendment.” For purposes of
the Plan, a “material amendment” shall mean an amendment that (i) materially
increases the benefits accruing to Participants under the Plan, (ii) materially
increases the number of securities that may be issued under the Plan,
(iii) materially modifies the requirements for participation in the Plan, or
(iv) is otherwise deemed a material

10



--------------------------------------------------------------------------------



 



      amendment by the Board pursuant to any Applicable Law or applicable
accounting or Stock Exchange rules.     (b)   Amendments to Awards. Without
limiting any other express authority of the Board under (but subject to) the
express limits of the Plan, the Board may waive conditions of or limitations on
Awards that the Board in the prior exercise of its discretion has imposed,
without the consent of the Award recipient, and (subject to the requirements of
Section 15(c)) may make other changes to the terms and conditions of Awards;
provided, however that in no case (except due to an adjustment contemplated by
Section 13 or any repricing that may be approved by stockholders) shall such a
waiver or change constitute a repricing (by amendment, cancellation and regrant,
exchange or other means) of the per share exercise price of any Option.     (c)
  Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of the Plan or change of or affecting any outstanding Award shall,
without written consent of the Award recipient, affect in any manner materially
adverse to such recipient any rights or benefits of such recipient or
obligations of the Company under any Award granted under the Plan prior to the
effective date of such change. Changes, settlements and other actions
contemplated by Section 13 shall not be deemed to constitute changes or
amendments for purposes of this Section 15(c).

16.   Conditions upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise or payment of any Award granted under the Plan unless the exercise
or payment of such Award and the issuance and delivery of such Shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, state securities laws, and the
requirements of any Stock Exchange, and shall be further subject to the approval
of counsel for the Company with respect to such compliance. As a condition to
the exercise or payment of any Award, the Company may require the person
exercising or receiving payment of such Award to represent and warrant at the
time of any such exercise or payment that the Shares are being acquired only for
investment and without any present intention to sell or distribute such Shares,
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned relevant provisions of law.   17.   Reservation of
Shares. The Company, during the term of the Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan. Inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.   18.   Award Agreement. Awards shall be evidenced by written award
agreements in such form as the Board shall approve.

11



--------------------------------------------------------------------------------



 



19.   Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
participant by the Company, nothing contained herein shall give any such
participant any rights that are greater than those of a general creditor of the
Company.   20.   Governing Law. The Plan and all determinations made and actions
taken pursuant hereto shall be governed by the laws of the State of Delaware,
without giving effect to the conflict of laws principles thereof.   21.  
Construction. The Plan and any agreement evidencing any Award granted hereunder
shall be construed and interpreted to comply with Section 409A of the Code. The
Company reserves the right to amend the Plan and any such agreement to the
extent it reasonably determines is necessary in order to preserve the intended
tax consequences of Awards granted hereunder in light of Section 409A of the
Code and any regulations or other guidance promulgated thereunder.

12